
	

115 S3260 IS: Disability Employment Incentive Act
U.S. Senate
2018-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3260
		IN THE SENATE OF THE UNITED STATES
		
			July 24, 2018
			Mr. Casey (for himself, Ms. Hassan, Mrs. Murray, Mr. Van Hollen, and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to include individuals receiving Social Security
			 Disability Insurance benefits under the work opportunity credit, increase
			 the work opportunity credit for vocational rehabilitation referrals,
			 qualified SSI recipients, and qualified SSDI recipients, expand the
			 disabled access credit, and enhance the deduction for expenditures to
			 remove architectural and transportation barriers to the handicapped and
			 elderly.
	
	
		1.Short title
 This Act may be cited as the Disability Employment Incentive Act.
		2.Expansion of work opportunity credit to include individuals receiving Social Security Disability
			 Insurance benefits
 (a)In generalSubsection (d) of section 51 of the Internal Revenue Code of 1986 is amended— (1)in paragraph (1)—
 (A)in subparagraph (I), by striking or at the end; (B)in subparagraph (J), by striking the period at the end and inserting , or; and
 (C)by adding at the end the following new subparagraph:  (K)a qualified SSDI recipient.; and
 (2)by adding at the end the following new paragraph:  (16)Qualified SSDI recipientThe term qualified SSDI recipient means any individual who is certified by the designated local agency as receiving disability insurance benefits under section 223 of the Social Security Act (42 U.S.C. 423) for any month ending within the 60-day period ending on the hiring date..
 (b)Effective dateThe amendments made by this section shall apply to individuals who begin work for the employer after December 31, 2018.
			3.Enhancement of Work Opportunity Credit for vocational rehabilitation referrals, qualified SSI
			 recipients, and qualified SSDI recipients
 (a)In generalSection 51 of the Internal Revenue Code of 1986 is amended— (1)by redesignating subsections (f) through (k) as subsections (g) through (l), respectively; and
 (2)by inserting after subsection (e) the following new subsection:  (f)Credit for second-Year wages for employment of vocational rehabilitation referrals, qualified SSI recipients, and qualified SSDI recipients (1)In generalWith respect to employment of a vocational rehabilitation referral, a qualified SSI recipient, or a qualified SSDI recipient—
 (A)the amount of the work opportunity credit determined under this section for the taxable year shall include 20 percent of the qualified second-year wages for such year, and
 (B)in lieu of applying subsection (b)(3), the amount of the qualified first-year wages, and the amount of qualified second-year wages, which may be taken into account with respect to such referral or recipient shall not exceed $12,500 per year.
 (2)Qualified second-year wagesFor purposes of this subsection, the term qualified second-year wages means qualified wages— (A)which are paid to a vocational rehabilitation referral, a qualified SSI recipient, or a qualified SSDI recipient, and
 (B)which are attributable to service rendered during the 1-year period beginning on the day after the last day of the 1-year period with respect to such referral or recipient determined under subsection (b)(2).
 (3)Special rules for agricultural and railway laborIf such referral or recipient is an employee to whom subparagraph (A) or (B) of subsection (i)(1) applies, rules similar to the rules of such subparagraphs shall apply except that—
 (A)such subparagraph (A) shall be applied by substituting $12,500 for $6,000, and (B)such subparagraph (B) shall be applied by substituting $1041.67 for $500..
				(b)Conforming amendments
 (1)Section 51 of the Internal Revenue Code of 1986, as amended by subsection (a), is amended— (A)in subsection (c)(1), by striking subsection (h)(2) and inserting subsection (i)(2);
 (B)in subsection (e)(3), by striking subsection (h)(1) and inserting subsection (i)(1); and (C)in subsection (g)(2), by striking subsection (h)(1) and inserting subsection (i)(1).
 (2)Section 45A of such Code is amended— (A)in subsection (b)(1)(B), by inserting or (f)(1)(A) after subsection (e)(1)(A);
 (B)in subsection (c)(5)(A), by striking section 51(i)(1) and inserting section 51(j)(1); and (C)in subsection (e)(3), by striking section 51(k) and inserting section 51(l).
 (3)Section 45S(h)(2) of such Code is amended by striking section 51(j) and inserting section 51(k). (4)Section 1396(d)(2)(A) of such Code is amended by striking section 51(i)(1) and inserting section 51(j)(1).
 (5)Section 1397(c) of such Code is amended by striking section 51(k) and inserting section 51(l). (6)Section 3111(e)(3)(B) of such Code is amended by striking subsection (i)(3)(A) and inserting subsection (j)(3)(A).
 (c)Effective dateThe amendments made by this section shall apply to individuals who begin work for the employer after December 31, 2018.
			4.Expansion of disabled access credit
 (a)Eligible access expendituresSubsection (a) of section 44 of the Internal Revenue Code of 1986 is amended by striking $10,250 and inserting $20,250. (b)Eligible small businessSubsection (b)(1) of section 44 of the Internal Revenue Code of 1986 is amended—
 (1)in subparagraph (A), by striking $1,000,000 and inserting $3,000,000; and (2)in subparagraph (B), by striking 30 full-time employees and inserting 60 full-time employees.
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2018. 5.Expansion of deduction for expenditures to remove architectural and transportation barriers to the handicapped and elderly (a)Inclusion of improvements in accessability to internet and telecommunications operationsSubsection (b) of section 190 of the Internal Revenue Code of 1986 is amended by adding at the end the following:
				
 (4)Inclusion of improvements in accessability to internet and telecommunications operationsThe term architectural and transportation barrier removal expenses shall include an expenditure for the purpose of improving accessibility for handicapped and elderly individuals to any internet or telecommunications services provided within any facility or public transportation vehicle owned or leased by the taxpayer for use in connection with their trade or business..
 (b)Increase in deduction limitation amountSubsection (c) of section 190 of the Internal Revenue Code of 1986 is amended by striking $15,000 and inserting $30,000. (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2018.
			
